Citation Nr: 1645464	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  15-32 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include post traumatic stress disorder (PTSD) and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Michele Zimbler, Agent


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He served in Korea from September 1951 to December 1952.    

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO). 

The Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record to include anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, consistent with Clemons, and the current record, the Board will consider all claimed psychiatric disorders and current diagnoses as shown by the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that in the September 2013 notice of disagreement, the Veteran's representative identified private treatment records by Dr. Capozzi.  It does not appear that the AOJ conducted a search for such records.  The records appear relevant to the claim because the private doctor indicated that the Veteran had a diagnosis of anxiety disorder due to his military service.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A (b)(1).

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d).

The Board finds that an additional VA examination is necessary.  The Veteran alleged that he has PTSD due to traumatic events that occurred while he was serving in Korea during the Korean War.  The Veteran was afforded a VA psychiatric examination in July 2012.  The Board notes that the RO conceded that the Veteran's stressor event was fear of hostile military activity while serving in Korea and the VA examiner found this stressor event to be sufficient to meet Criterion A for a diagnosis of PTSD under the DSM-IV.  However, the VA examiner found that the Veteran had no Axis I diagnosis and he did not meet the criteria for a diagnosis of PTSD.  After the VA examination, the Veteran submitted medical evidence dated after July 2012 which shows diagnoses of PTSD and anxiety disorder.  See the medical records and statements from Dr. Frick including the October 2015 PTSD Disability Benefits Questionnaire.  The Board finds that clarification is necessary as to whether the Veteran has a current diagnosis of PTSD or other psychiatric disorder that is related to his military service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran by letter and ask him to provide sufficient information and necessary authorization so that the AOJ may make an attempt to obtain copies of treatment records from Dr. Capozzi.  If the Veteran provides the necessary information and authorizations, obtain legible copies of any outstanding clinical records and incorporate them into the claims file.


2.  Schedule the Veteran for a psychiatric examination to determine the nature and etiology of the claimed psychiatric disorder to include PTSD and anxiety disorder.  The examiner should report all Axis I psychiatric diagnoses in accordance with DSM-IV and DSM 5.  If a diagnosis is made, the examiner should provide the basis for the diagnosis and cite to the evidence which supports the diagnosis. 

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to the following: 

(a) Is it at least as likely as not (50 percent probability or greater) that the Veteran suffers from a psychiatric disorder to include anxiety disorder that is related to service? 

(b) If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based and whether the Veteran's symptoms are related to the claimed stressor(s). 

All opinions expressed must be supported by complete rationale. 

3.  Thereafter, readjudicate the Veteran's claim on appeal. If the benefit on appeal remains denied, issue a supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

